DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/2021 has been entered.
Response to Amendment
3.         The present office action is made in response to the amendment filed by applicant on 2/19/2021. It is noted that in the amendment, applicant has amended claims 1 and 5-7. There is not any claim being added into or canceled from the application. The pending claims are claims 1-7 which claims are examined in the present office action.
Response to Arguments
4.         The amendments to the claims as provided in the amendment of 2/19/2021 and applicant's arguments provided in the mentioned amendment, pages 4-7, have been fully considered and yielded the following conclusion.
A) Regarding to the rejection of claims 1-7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as set forth in the office action of 11/30/2020, the amendments to the 
B) Regarding to the rejection of claims 1-5 and 7 under 35 U.S.C. 102(a)(1) as being anticipated by Imamura (US Patent No. 6,178,042), the amendments to the claims as provided in the amendment of 2/19/2021 and applicant’s arguments as provided in the mentioned amendment, pages 5-7, have been fully considered Applicant’s arguments but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
5.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.       Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because it is unclear about the structure of the prism as recited by the feature thereof “the prism … the air gap” (lines 15-25). The claim recites the feature thereof “the prism is a straight prism having … optically non effective”, see the claim on lines 15-17, and the claim recites that “wherein the prism comprises a first prism and a second prism … contacting the surface” see the claim on lines 21-25. 

b) Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the feature thereof “the at least one prism” (lines 2-3) lacks a proper antecedent basis. Applicant is respectfully invited to review the amended claim 1 in which the terms “at least one” were deleted. Should the terms “at least one prism” (lines 2-3) be changed to --the prism--?
c) Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the following reasons.
c1) the similar reason as set forth in element b) above;
c2) the feature thereof “the at least one prism comprises at least a first prism and a second prism” (lines 1-2) is confusing with the feature related to the prism as recited in its base claim 1, lines 15-25. Applicant should note that the base claim 1 recites a prism comprises a first prism and a second prism on lines 21-22, and the terms “at least” is understood as a number of 2, 3, 4, …; and

d) Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because it is unclear about the so-called “a prism group comprising the first prism and the second prism” recited in the claim on lines 4-5 and the “straight prism” which comprises a first prism and a second prism as recited in its base claim 1, lines 15-25. Does the so-called “a prism group” recited in the claim is the so-called “straight prism” recited in its base claim 1? If it is then applicant needs to amend the claims to make clear the structure of the prism claimed. If it is not then the claim will be subjected to a rejection under 112(a) because the specification does not discloses two sets of prisms in the distal optical assembly.
e) Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the similar reason as set forth in element b) above.
f) The remaining claim(s) is/are dependent upon the rejected base claim and thus inherit(s) the deficiencies thereof.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-7, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Imamura (US Patent No. 6,178,042, of record) in view of Liao et al (US Patent No. 7,350,928).
Imamura discloses an optical system. The optical system as described in columns 3-6 and shown in figures 1-2, 4 and 12 comprises the following features:
a) a distal optical assembly (4);
b) a proximal optical assembly (7); 
c) an image sensor (14). Applicant should note that while the claim 1 recites an image sensor; however, the claim does not provide any specific limitation for the so-called “sensor”, and an image sensor can be a user/observer eyes, see the US Publication 2014/0092482, paragraph [0042] which a copy is listed in the form PTO-892 mailed to applicant in the office action of 11/30/2020;
d) the distal and proximal optical assemblies define a beam path, see figure 1, wherein the distal optical assembly (4) couples incident beams of light from a field of view located in an object space, see figure 2, in the proximal optical assembly (7), and the proximal optical assembly directs the incident beams of light onto a light-sensitive surface of the image sensor (14); 

f) the first prism (2) of the prism group comprises a straight prism having first and second optically effective prism surfaces (2A, 2B) which enclose an acute angle, and a third surface opposite the acute angle which surface is optically non effective, see figure 2, wherein each surface has a substantially rectangular shape/configuration, see figure 12, thus each prism is considered as a rectangular prism. Applicant should note that while claim 6 recites that the first prism is a rectangular prism; however, there is not any specific limitation related to the shape or structure of the first prism is provided/recited;
g) each of the first prism (2) and the second prism (3) of the prism group are arranged such that the acute angle is a first acute angle of the first prism (2) formed by surfaces (2A and 2B) and a second acute angle of the second prism (3) formed by surfaces (3A and 3B) lie on mutually opposing sides of the prism group comprising the first and second prisms, see figures 1-2; and

It is noted that while Imamura discloses that the first prism (2) having first and second optically effective prism surfaces (2A, 2B) which enclose an acute angle, and a third surface opposite the acute angle which surface is optically non effective wherein each of the second surface (2B) and the third surface has a flat/plane surface and the first surface (2A) has a curved surface, see fig. 2; Imamura does not disclose that all first to third surfaces are flat/plane surface so the planes in which the surfaces lie enclose a triangle as recited in present claim 1.
However, a prism having three surfaces wherein the surfaces including the entrance surface of the first prism of a prism group having a first and a second prisms has either a flat/plane or curved surface is known to one skilled in the art as can be seen in the optical device provided by Liao et al, see columns 3-4 and figures 3-6. In particular, in the embodiment disclosed in the mentioned column and shown in fig. 5, the entrance surface (322) of the first prism has a curved surface; however, in the embodiment shown in each of figures 4 and 6, the entrance surface of the first prism has a flat/plane surface. See also figures Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the first prism (2) of the prism group (2, 3) in the device provided by Imamura by making the entrance surface of the first prism as a flat/plane surface as suggested by Liao et al for meeting a particular application.
Conclusion
10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/             Primary Examiner, Art Unit 2872